Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 Felicia Pierce, Appellant                             Appeal from the County Court at Law No. 2
                                                       of Gregg County, Texas (Tr. Ct. No. 2015-
 No. 06-17-00013-CV          v.                        1679-CCL2). Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 Debbie Blalack, et al., Appellees                     Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Felicia Pierce, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 29, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk